 1                                                        The Honorable Benjamin H. Settle
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT TACOMA
 9
10
     UNITED STATES OF AMERICA,                              NO. 3:18-MC-05019-BHS
11
                              Plaintiff,                         (3:14-CR-5155-1)
12
             vs.                                            Order Terminating
13                                                          Garnishment Proceeding
     JEREMY M. SORENSON,
14
              Defendant/Judgment Debtor,
15
           and
16
     BUCKY'S INC.,
17
                              Garnishee.
18
19          This matter came before the Court on the United States’ Application to
20
     Terminate Garnishment Proceeding. For the reasons stated in the United
21
     States’ Application, the Court concludes that this Garnishment should be
22
     terminated, pursuant to 28 U.S.C. § 3205(c)(10)(A).
23
24          IT IS ORDERED that the garnishment is terminated and that Bucky's

25   Inc. is relieved of further responsibility pursuant to this garnishment.
26
     //
27
28

     [PROPOSED] ORDER TERMINATING GARNISHMENT PROCEEDING                            UNITED STATES ATTORNEY’S OFFICE
                                                                                     700 STEWART STREET, SUITE 5220
     (USA v. Jeremy M. Sorenson and Bucky's Inc., USDC#: 3:18-MC-05019-BHS /3:14-           SEATTLE, WA 98101
     CR-5155-1) - 1                                                                         PHONE: 206-553-7970
 1          DATED this 29th day of October, 2018.
 2
 3
 4
 5
                                                       A
                                                       BENJAMIN H. SETTLE
                                                       United States District Judge
 6
 7   Presented by:
 8   s/ Kyle A. Forsyth
 9   KYLE A. FORSYTH, WSBA # 34609
     Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER TERMINATING GARNISHMENT PROCEEDING                            UNITED STATES ATTORNEY’S OFFICE
                                                                                     700 STEWART STREET, SUITE 5220
     (USA v. Jeremy M. Sorenson and Bucky's Inc., USDC#: 3:18-MC-05019-BHS /3:14-           SEATTLE, WA 98101
     CR-5155-1) - 2                                                                         PHONE: 206-553-7970
